Title: Enclosure: Proposed Form for Patents, [ca. 17 March 1793]
From: Jefferson, Thomas
To: 


EnclosureProposed Form for Patents

[ca. 17 Mch. 1793]


   
   Form of patent.

The US. of America to all to whom these letters patent shall come:

   
   The words which are scored, are the very words of the law

Whereas A.B. a citizen of the state of    in the US. hath alledged that he has invented [or discovered] &c. not before known or used has made oath [or affirmation] that he does verily believe that he is the true inventor [or discoverer] thereof: has paid into the treasury of the US. the sum of 30. dollars delivered a receipt for the same, and presented a petition to the Secretary of state signifying a desire of obtaining an exclusive property in the said invention [or improvement] and praying that a patent may be granted for that purpose:
These are therefore to grant according to law to the said A.B. his heirs administrators or assigns, for the term of 14 years, the full and exclusive right and liberty of making constructing, using and vending to others to be used the said invention [or discovery] a description whereof is given in the words of the said A.B. himself in the schedule hereto annexed, and is made a part of these presents.
In testimony whereof I have caused these letters to be made patent, and the seal of the US. to be hereunto affixed. Given under my hand at the city of Philadelphia this   day of    in the year of our lord 179  and of the independance of the US. of A. the   

G.W. 
By the President Th:J.

The Schedule referred to in these Letters patent and making part of the same, containing a description in the words of the said A.B. himself of the &c.

